Case 1:18-cv-01400-NYW Document 49 Filed 12/17/18 USDC Colorado Page 1 of 14




                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLORADO



 Civil Action No. 1:18-cv-1400



 OPENWATER SAFETY IV, LLC

 Plaintiff,



 v.

 GREAT LAKES INSURANCE SE,

 Defendant.



       OPENWATER’S AMENDED COMPLAINT AND JURY DEMAND

 Plaintiff Openwater Safety IV brings this Amended Complaint and Jury Demand

 through its undersigned attorney.

                                     PARTIES

 1. Plaintiff Openwater Safety IV, LLC (“Openwater” or “Insured”) is a limited

      liability company organized under the laws of Delaware, which maintains its

      principal place of business in Denver, Colorado, at 1001 16th St. B-180 #301

      Denver, CO 80265. Its two managers are Colorado citizens: and its sole

      member is Greenwood Energy, LLC, which is organized under the laws of

      Delaware and maintains its principal place of business in Colorado.

                                           1
Case 1:18-cv-01400-NYW Document 49 Filed 12/17/18 USDC Colorado Page 2 of 14




 2. Defendant Great Lakes Insurance SE (“Great Lakes” or “Insurer”) is a foreign

    company organized under the laws of the United Kingdom, which maintains its

    principal place of business in London, and which transacts business throughout

    the United States and its territories.



                           JURISDICTION AND VENUE

 3. The parties are of diverse citizenship and the amount in controversy exceeds

    $75,000 (exclusive of interest, costs).

 4. This Court has jurisdiction under the Admiralty Clause of the Constitution, and

    28 U.S.C. §1332.



                            GENERAL ALLEGATIONS

 5. On February 17, 2018, Greenwood Energy, LLC, a predecessor company and

    affiliate to Openwater Safety IV, LLC, entered into a Purchase and Sale

    Agreement in the amount of $780,000 to acquire a Lagoon 52F catamaran by

    the name of Paititi (“the Vessel”).

 6. On March 15, 2018, Jonathan Sands, Naval Architect, Marine Engineer and

    Professional Marine Surveyor conducted a pre-purchase survey. He completed

    his inspection report (“Sands Report”) on March 15, 2018. Ex. 1.

 7. The Sands Report concluded that:


                                              2
Case 1:18-cv-01400-NYW Document 49 Filed 12/17/18 USDC Colorado Page 3 of 14




    a) The Vessel had no “A”, “Safety Related” deficiencies, which “should be

       addressed before the vessel is next underway…” Ex. 1, p. 27

    b) There were five “AA”, “Regulatory Risk Related” deficiencies, which “may

       not necessarily be resolved prior to conducting a Sea Trial”. Ex. 1, p. 27.

    c) There were 31 “B”, “Other Deficiencies”, which “should be addressed in the

       near future…” Ex. 1, pp. 29-31.

    d) There were 28 “C”, “Surveyor Notes and Observations”, which “may be

       done in the future…” Ex. 1, pp. 31-33.

    e) The Vessel was assigned an overall rating of “Average Condition”. Ex. 1, p.

       34.

    f) The fair market value of the Vessel was determined to be $850,000. Ex.12,

       p. 35.

    g) The replacement cost was estimated to be $1,450,000. Ex. 1, p. 35.

 8. On March 28, 2018, Openwater Safety IV, LLC was registered in the State of

    Delaware for the purpose of owning, operating and chartering the Vessel.

 9. On March 29, 2018, the Insured certified on the face of a Letter of Survey

    Recommendations Compliance (“LOC”) that “Repairs will be made by

    owner”. Ex. 2.

 10. Concept Special Risks, Ltd. (“Concept”) received the LOC and Sands Report

    on behalf of the Insurer and as its authorized agent.


                                          3
Case 1:18-cv-01400-NYW Document 49 Filed 12/17/18 USDC Colorado Page 4 of 14




 11. The Sands Report, with its recommendations about items to be addressed in the

     “future”, was attached to the LOC.

 12. There were no “A” deficiencies in the Sands Report.

 13. The “AA” deficiencies in the Report had been corrected.

 14. The remaining “recommendations” were “B” and “C” deficiencies that

     Jonathan Sands had said in his Sands Report could be addressed in the

     “future”.

 15. On April 6, 2018, after having received and reviewed the LOC and the

     attached Sands Report, the Insurer issued to Openwater a Temporary Binder

     attesting to proof of insurance of the Vessel (“Binder of Insurance”). Ex. 3.

 16. The Binder of insurance refers to “Insuring Agreement Wording: As per

     PYP/5/COM….”

 17. No Insuring Agreement was provided to Openwater until after the loss.

 18. The Insuring Agreement that was provided after the loss did not provide the

     coverage that was requested or for which coverage was paid in full.

 19. On April 18, 2018, the Insurer was sent full payment of its insurance invoice of

     $10,999.

 20. When the Insurer received payment of the full premium, the Binder of

     Insurance was in full effect.




                                           4
Case 1:18-cv-01400-NYW Document 49 Filed 12/17/18 USDC Colorado Page 5 of 14




 21. When the Insurer received payment of the full premium, the Insurer knew or

     should have known that the “B” and “C” deficiencies had not yet been

     corrected.

 22. The Vessel was released to Openwater on April 26, 2018; and an application

     for a name change from Paititi to Heavan was pending.

 23. The Insurer insured the Vessel after being informed by the Insured that

     recommended “repairs will be made by owner” in the “future”.

 24. The Insurer insured the Vessel after being informed by the Insured that a

     licensed inspector had certified that there were “B” deficiencies that “should be

     addressed in the near future”.

 25. The Insurer insured the Vessel after being informed by the Insured that a

     licensed inspector had certified there were “C” deficiencies that “may be done

     in the future”.

 26. The Insurer never requested correction of the “B” and “C” deficiencies.

 27. The LOC asks for information about “recommendations”, not requirements.

 28. Relying on the Binder of Insurance, the Insured authorized the Captain of the

     Vessel to depart Shelter Bay, Panama on April 26, 2018 for a port where

     Openwater was to have the “B” and “C” deficiencies corrected.

 29. On April 29, 2018, the mast of the Vessel came down in international waters

     off shore of Santa Marta, Colombia, causing extensive damage to the Vessel.


                                          5
Case 1:18-cv-01400-NYW Document 49 Filed 12/17/18 USDC Colorado Page 6 of 14




 30. None of the “B” and “C” deficiencies caused the dismasting.

 31. The Vessel had been declared seaworthy.

 32. The dismasting was an accident.

 33. In response to a claim made by Openwater, on May 1, 2018, Jo Ellen Martin of

     Wager & Associates contacted the Insured, and informed the Plaintiff that it

     was the Adjustor and acting for the Insurer on the claim.

 34. The Adjustor requested information, which was immediately provided by

     Openwater.

 35. On behalf of the Insurer, and with the Insurer’s approval, Concept sent

     Openwater emails accusing Openwater of having made misrepresentations.

 36. Openwater sent responsive emails, presenting information as to why

     Openwater was contending it had not made misrepresentations.

 37. On behalf of the Insurer, and with the Insurer’s approval, Concept sent emails

     to Openwater, indicating the Insurer was denying coverage.

 38. On behalf of the Insurer, and with the Insurer’s approval, Concept sent emails

     to Openwater, indicating the Insurer would not issue a reservation of rights

     letter allowing Openwater to leave Santa Marta and obtain necessary repairs in

     the United States.

 39. Without undertaking a reasonable investigation or taking into account that the

     Insured stated on the LOC that “Repairs will be made by owner”, and that the


                                          6
Case 1:18-cv-01400-NYW Document 49 Filed 12/17/18 USDC Colorado Page 7 of 14




     attached Sands Report referred to “recommendations” for “future” work, the

     Insurer has breached the Binder of Insurance and has acted in bad faith by

     recklessly accusing the Plaintiff’s manager of falsifying the LOC and

     intentionally misrepresenting the pre-loss condition of the Vessel.

 40. The Insurer has also refused to provide coverage for the dismasting incident of

     April 29, 2018, even though it acknowledges that the B and C deficiencies did

     not contribute to the rigging and mast failure.

 41. The Insurer’s refusal to provide coverage, was based in part on its assertion

     that “recommendations” to address items in the “future” were actually

     “requirements” that had to be met before execution of the LOC.

 42. The Insurer’s refusal to provide coverage was based on its assertion that

     “recommendations” to address items in the “future” were actually

     “requirements” that had to be met before issuance of the Temporary Binder of

     Insurance.

 43. The Insurer’s bad faith has been demonstrated by its refusal to provide

     coverage under a reservation of rights for just the time it would have taken to

     move the vessel to a United States port better protected from hurricanes and

     tropical storms.




                                           7
Case 1:18-cv-01400-NYW Document 49 Filed 12/17/18 USDC Colorado Page 8 of 14




 44. The Insurer’s bad faith has been demonstrated by the Insurer not providing

     Openwater until after the loss with a copy of an insuring agreement that

     contains warranties the Insurer claimed Openwater breached.

 45. Mr. Gordon, the Insurer’s post-loss surveyor, made the repairs he deemed

     necessary and determined the vessel was seaworthy.

 46. When the Plaintiff’s manager proposed a reservation of rights, Concept, on

     behalf of the Insurer, and with the Insurer’s approval, responded with an email

     on June 1, 2018, insisting that the Plaintiff admit “the letter of compliance was

     false”.

 47. The Insurer exhibited extreme bad faith by refusing to provide post-accident

     insurance unless the Plaintiff forfeited its claim for losses resulting from the

     dismasting by admitting that the LOC was clearly false.

 48. The Insurer has not presented sufficient documentation concerning its

     underwriting practices, such as underwriting manuals, bulletins or rules

     pertaining to similar risks, to establish that it would not have issued the Binder

     of Insurance if other information had been disclosed in the LOC.

 49. The Plaintiff’s response to the ambiguous LOC cannot be the basis of a claim

     of misrepresentation by the Insurer against the Plaintiff because a reasonable

     person in the Plaintiff’s position could have rationally completed and executed

     the LOC as the Plaintiff’s manager did.


                                            8
Case 1:18-cv-01400-NYW Document 49 Filed 12/17/18 USDC Colorado Page 9 of 14




 50. The alleged misrepresentations were not material.

 51. The facts the Insurer claims were misrepresented would not have led to a

    refusal by the Insurer to issue the Binder of Insurance.



     FIRST CLAIM AGAINST GREAT LAKES: BREACH OF CONTRACT

 52. All the preceding and succeeding allegations and statements are incorporated

    by reference.

 53. Great Lakes issued a Temporary Binder of Insurance to Openwater on April 4,

    which became effective on April 7, 2018, and which was to remain in effect

    until May 10.

 54. On April 29, 2017, Openwater’s insured vessel was dismasted and as a result

    of the dismasting the vessel was extensively damaged.

 55. Openwater submitted a claim under the Binder.

 56. The claim was denied.

 57. After minimum repairs were made in a foreign port, the vessel was deemed

    seaworthy by a licensed inspector retained by Great Lakes.

 58. Defendant refused to pay out on the Temporary Binder in any amount, even

    the amount required to conduct minimum repairs to return the vessel to the

    United States.




                                          9
Case 1:18-cv-01400-NYW Document 49 Filed 12/17/18 USDC Colorado Page 10 of 14




 59. The stated reason for the denial was misrepresentations regarding pre-loss

     repairs.

 60. Through its agent, Great Lakes has admitted that before issuing the Binder it

     had received a Letter of Compliance (“LOC”) executed by Openwater, which

     stated on the face of the LOC that “repairs will be made by owner”.

 61. Openwater certified in the LOC that the more serious deficiencies in the vessel

     had been corrected, though there remained unresolved, less serious issues as

     recognized in the attached Sands Report.

 62. The Sands Report was attached to the LOC, and it stated that the 31 “B”

     “Other Deficiencies” “should be addressed in the near future…” and the 28

     “C” “Surveyor Notes and Observations” “may be done in the future”.

 63. Great Lakes acted unreasonably in investigating and denying Openwater’s

     claim.

 64. The Insured entered into a Temporary Binder of Insurance with Openwater to

     provide insurance coverage on Openwater’s Vessel.

 65. Great Lakes breached the Binder agreement by refusing to pay out on a

     covered claim.

 66. The Insured knew when it received notice of the B and C items, Mr. Sands

     had advised that they were recommendations that could be addressed in the

     “future”.


                                         10
Case 1:18-cv-01400-NYW Document 49 Filed 12/17/18 USDC Colorado Page 11 of 14




 67. The LOC form prepared and issued by Great Lakes is ambiguous and it was

     reasonable for the Plaintiff’s manager to complete the form the way he did.

 68. The Plaintiff provided Great Lakes with the information requested to evaluate

     the Plaintiff’s claim.

 69. Plaintiff Openwater substantially performed its part of the contract, and/or is

     excused from full performance of its part of the contract because of what Great

     Lakes are now calling “requirements” that were misleadingly labeled as

     “recommendations”.

 70. Great Lakes owed Openwater the duty of good faith and fair dealing.

 71. As a result of breach of the Temporary Binder, the Plaintiff has incurred actual

     damages in amounts to be determined at trial for: a) the cost of repairs; b) the

     reduction in value of the vessel; c) the replacement value of the vessel; d) the

     loss of charter income; and e) attorney fees and costs.

 72. The Plaintiff seeks damages in excess of the coverage limits due to a) the

     Insurer’s dilatory tactics, and avoidance of payment of the Plaintiff’s proper

     claim; b) breach of the duty to investigate, bargain and settle claims in good

     faith; c) falsely claiming that Openwater was bound by warranty conditions in

     an Insuring Agreement that was not provided to Openwater until after the loss,

     unreasonably denying the claim; and d) allowing the Vessel to set sail knowing

     Openwater understood that the Vessel was fully covered after Openwater made


                                           11
Case 1:18-cv-01400-NYW Document 49 Filed 12/17/18 USDC Colorado Page 12 of 14




     full payment of the premium and received the Binder of Insurance, with no

     insuring agreement attached.



 SECOND CLAIM AGAINST GREAT LAKES: DECLARATORY
 JUDGMENT

 73. All the preceding and succeeding allegations and statements are incorporated

     by reference.

 74. There are justiciable controversies between the Plaintiff and Great Lakes

     about:

        1) Whether Great Lakes can be compelled to provide coverage for the

        dismasting incident and resulting damages;

        2) Whether Great Lakes is estopped from denying coverage because it was

        provided with the Sands Report as an attachment to the LOC.

        3) Whether Great Lakes can deny coverage for the dismasting and resulting

        damages, even though they admit none of the B or C deficiencies caused the

        dismasting or contributed to it.

 75. Plaintiff requests that the Court declare that the Plaintiff’s vessel was covered,

     and remains covered, by insurance provided by Great Lakes on and from the

     date of issuance of the Binder.




                                           12
Case 1:18-cv-01400-NYW Document 49 Filed 12/17/18 USDC Colorado Page 13 of 14




                               JURY DEMAND

 A jury is demanded as the trier of fact for all claims that are so eligible.



 Respectfully submitted this 17th day of December, 2018.

 /s/ Richard A. Oertli

 Richard A. Oertli, #24936
 24800 Squaw Pass
 Evergreen CO 80439
 720-799-5217
 Email: dickoertli@gmail.com
 Counsel for Openwater Safety IV, LLC


                           CERTIFICATE OF SERVICE

 I hereby certify that on this 17th day of December, 2018, I electronically filed the
 foregoing with the Clerk of Court using the CM/ECF system which will send
 notification of such filing to the following:

                     ATTORNEYS FOR DEFENDANT:

                            Michael Isaac Goldman
                            Goldman & Hellman-Brookline
                            233 Harvard Street
                            Suite 211
                            Brookline, MA 02446
                            617-320-9854
                            Fax: 617-566-4292
                            Email: michael@goldmanandhellman.com




                                            13
Case 1:18-cv-01400-NYW Document 49 Filed 12/17/18 USDC Colorado Page 14 of 14




                          Steven E. Goldman
                          Goldman & Hellman
                          8751 West Broward Boulevard
                          Suite 404
                          Ft. Lauderdale, FL 33324
                          954-356-0460
                          Fax: 954-832-0878
                          Email: steven@goldmanandhellman.com

                          Elizabeth LaVance
                          McConaughy & Sarkissian, P.C.
                          8310 South Valley Highway
                          The Pointe at Inverness
                          Suite 250
                          Englewood, CO 80112
                          303-649-0999
                          Fax: 303-649-0990
                          Email: elavance@mslawpc.com



 /s/ Gregg Roberts

 Gregg Roberts
 Legal Assistant for Richard A. Oertli
 gregg@legalsupport-sc.com




                                         14
